Cite as 2014 Ark. App. 641

                ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CR-14-340


RICHARD BRIAN FORD                               Opinion Delivered   November 12, 2014
                              APPELLANT
                                                 APPEAL FROM THE POLK
                                                 COUNTY CIRCUIT COURT
V.                                               [NO. CR-2012-0080-1]

                                                 HONORABLE J.W. LOONEY, JUDGE
STATE OF ARKANSAS
                                 APPELLEE        AFFIRMED



                          PHILLIP T. WHITEAKER, Judge


       Appellant Richard Ford pleaded guilty to two counts of breaking or entering. Based

upon his plea, the Polk County Circuit Court sentenced him to forty-eight months’

supervised probation. As conditions of his probation, Ford was ordered to pay fines, fees,

costs, and restitution totaling $1,945.75. Ford was also ordered to comply with the terms and

conditions of his probation, which included living a law-abiding life and refraining from

using or possessing any scheduled controlled substances.1 The State subsequently filed a

petition to revoke Ford’s probation, alleging that he had failed to pay his fines, costs, and

restitution; failed to lead a law-abiding life and commit no offense punishable by

imprisonment; and failed to refrain from using or possessing controlled substances. After a


       1
        At some point after his guilty plea, Ford moved to Oklahoma, and his probation
supervision was transferred there.
                                 Cite as 2014 Ark. App. 641

hearing, the circuit court revoked Ford’s probation and sentenced him to seventy-two

months in the Arkansas Department of Correction. On appeal, Ford’s sole argument is that

the evidence was insufficient to support the revocation of his probation. We find no error

and affirm.

       In a probation-revocation hearing, the State bears the burden of proof by a

preponderance of the evidence. Haley v. State, 96 Ark. App. 256, 240 S.W.3d 615 (2006).

The State may meet its burden by proving that the defendant committed one violation of the

conditions. Id. To revoke probation or a suspension, the circuit court must find by a

preponderance of the evidence that the defendant inexcusably violated a condition of that

probation or suspension. Id. When appealing a revocation, the appellant has the burden of

showing that the trial court’s findings are clearly against the preponderance of the evidence.

Id. Evidence that is insufficient for a criminal conviction may be sufficient for the revocation

of probation or suspended sentence. Since the determination of a preponderance of the

evidence turns on questions of credibility and the weight to be given testimony, we defer to

the trial judge’s superior position. Dotson v. State, 2014 Ark. App. 456.

       At the revocation hearing, Ford’s Arkansas probation officer, Vici Fenwick, testified

about Ford’s payment history on the fees and restitution that had been ordered. She also

testified that she had received a violation report from Oklahoma indicating that Ford had

been arrested for possession of a controlled substance, driving a motor vehicle under the

influence of drugs, and possession of drug paraphernalia. Fenwick further noted that Ford




                                               2
                                 Cite as 2014 Ark. App. 641

was also on probation in Oklahoma at the time he was arrested. In his own testimony, Ford

admitted that he was on probation in Oklahoma in “five or six cases.”

       Based on the testimony, the circuit court ruled that “obviously there have been other

charges in Oklahoma that are relevant because that indicates a failure to lead a law-abiding

life.” The court therefore revoked Ford’s probation and sentenced him to six years in the

Arkansas Department of Correction.

       On appeal, Ford argues that there was insufficient evidence to support the revocation

of his probation. He complains that there were “no eye witnesses” or testimony from anyone

involved in the Oklahoma incident, and therefore, there was no evidence of his failure to live

a law-abiding life. We disagree. Ford did not object to Fenwick’s testimony outlining the

details of his arrest. Moreover, he admitted that he was on probation in Oklahoma for “five

or six” burglary cases. Based on this evidence, the court’s finding that Ford violated the terms

and conditions of his probation was not clearly against the preponderance of the evidence.2

       Affirmed.

       HIXSON and BROWN , JJ., agree.

       Randy Rainwater, for appellant.

       Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




       2
         Because the State need only prove that the defendant violated one condition of his
probation in order to revoke that probation, see Richardson v. State, 85 Ark. App. 347, 157
S.W.3d 536 (2004), we do not address Ford’s failure to pay his fines, fees, costs, and
restitution.

                                               3